Citation Nr: 0933554	
Decision Date: 09/08/09    Archive Date: 09/17/09

DOCKET NO.  07-37 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Service connection for a lumbar spine disorder.

2.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the Navy from April 1978 
to April 1982, and in the Naval Reserves from February 3, 
2003 to July 14, 2003, and from December 1, 2003 to May 11, 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the Veteran's claims for service 
connection for a lumbrosacral spine disorder and a cervical 
spine disorder, both classified as residuals of a motor 
vehicle accident.  The Veteran filed a timely Notice of 
Disagreement (NOD) in March 2007 and, subsequently, in 
September 2007, the RO provided a Statement of the Case 
(SOC).  In November 2007, the Veteran filed a timely 
substantive appeal to the Board.  In April 2009, the RO 
issued a Supplemental Statement of the Case (SSOC).  

In June 2009, the Veteran testified at a hearing before the 
Board, held at the RO (i.e. Travel Board hearing).  A 
transcript is of record.

After the certification of the appeal to the Board, the 
Veteran submitted additional evidence in the form of CD-ROMs 
containing MRI and X-ray reports, with a waiver of his 
procedural right to have the evidence initially reviewed by 
the RO.  38 C.F.R. § 20.1304(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that additional development is required 
before the issues on appeal are ripe for adjudication upon 
the merits.  38 C.F.R. § 19.9 (2008).  The Veteran 
essentially contends that he has cervical or lumbosacral 
disorders that are causally related to or aggravated by a 
motor vehicle accident during service.  The relevant evidence 
is briefly summarized below.  

As noted above, in addition to a four-year period of active 
service (April 1978 to April 1982), the Veteran had periods 
of active duty from February 3, 2003 to July 14, 2003, and 
from December 1, 2003 to May 11, 2004.  In a private 
treatment record, dated September 2003, which was in-between 
these latter two periods of active duty, the Veteran reported 
that he was involved in a motor vehicle accident.  He stated 
that a car hit him as was turning left.  He indicated 
treatment for arm-ache and numbness.  He also reported a 
heavy ache from his neck to his lower back, and difficulty 
with bending, lifting, and carrying.

Private treatment records, dated from November 2003 through 
December 2003, indicate chiropractic treatment for lower back 
and middle pack pain.  

In a December 2003 report of his medical history, the Veteran 
stated that he was involved in a motor vehicle accident over 
Labor Day of that year, which again is in-between his last 
two periods of active duty.  He stated that he had a neck 
spasm and some upper radicular symptoms.  He indicated that 
the symptoms had resolved.

In a December 2003 service treatment record, the Veteran 
reported that he was involved in an in-service motor vehicle 
accident occurring a week previously.  He indicated that, 
since that time, he experienced recurring pain in his neck 
and back.  The assessment was mechanical back strain due to 
trauma.  A subsequent December 2003 service treatment record 
assessed neck and back strain.  

In a February 2004 service treatment record, the examiner 
noted that that the Veteran's neck and back disorder had 
improved.  He noted no radiculopathy, weakness, or numbness.  
The assessment was chronic mechanical lower back pain and 
thoracic back pain.

In an April 2004 service treatment record, specifically a 
report of medical assessment, the Veteran reported that he 
was struck by a vehicle as he walked in a crosswalk during 
service.  He stated that he was concerned about his back and 
neck.  In a June 2004 post-deployment health assessment, the 
Veteran reported that he had back pain during service and 
still had such pain.

Private treatment records dated May 2004 through March 2005 
indicate further chiropractic treatment for neck and lower 
back pain.  

In a March 2005 workmen's compensation form, the Veteran 
indicated injuring his back while lifting 50-pound bags of 
rock salt.  

In an April 2005 statement, a fellow service member stated 
that he witnessed a vehicle strike the Veteran in December 
2003.

In an April 2005 VA treatment record, the Veteran indicated 
that, after the pre/post service motor vehicle accident in 
September 2003, he experienced pain in his neck going down 
his left arm.  He indicated feeling continuing discomfort 
following the December 2003 in-service accident.  He 
described it as low-grade discomfort radiating down his left 
arm, primarily at night or in the morning.  He stated that he 
would experience residual numbness while at work.  The 
Veteran worked at a position requiring him to lift heavy 
books without restriction.  He reported that he was able to 
go to a health club to lift and perform cardiovascular 
exercises without restrictions.  The Veteran also stated that 
he was not able to bench press as did previously due to 
residual pain in the left shoulder.  Upon physical 
examination, the examiner noted no neck pain.  There was 
minimal restriction on chin to shoulder motion bilaterally 
with some exacerbation of the Veteran's left arm symptoms.  
Cervical traction gave some relief of his left arm 
symptomatology.  The assessment was, in part, cervical 
radiculopathy.

In a November 2005 VA treatment record, the Veteran 
reportedly indicated experiencing intermittent lower back 
pain and neck pain with radiculopathy to the left arm.  The 
examiner noted full range of motion in the neck and lower 
back and no spinal/paraspinal tenderness to palpation.  The 
assessment was that the Veteran's back pain was stable.

In a March 2007 private MRI report, the examiner determined 
that the Veteran had degenerative spine disease of the lumbar 
spine, with left neural foraminal encroachment at L3-4 and 
possible compression of the exiting L3 nerve root beyond the 
dural reflection.

Private medical records, included on a CD-ROM disc submitted 
in May 2009, include May 2009 X-ray films.

At a June 2009 Board hearing, the Veteran reported that he 
experienced a neck injury due to the pre-service auto 
accident, but that those symptoms resolved by the time of the 
in-service accident.  He stated that the in-service accident 
resulted in his chronic ongoing problems.  (Hearing 
Transcript, page 9).  He indicated that he had a workplace 
accident in 2005, as noted in the workmen's compensation 
report, that aggravated his previous neck injury.  (Hearing 
Transcript, page 10).  He noted pain in his back, radiating 
up through his arm or down through his leg.  (Hearing 
Transcript, pages 8, 10).

The medical evidence of record does not contain a competent 
opinion from a medical professional addressing the question 
of whether the Veteran has current cervical spine and/or 
lumbosacral spine disabilities that are due, at least in 
part, to in-service versus pre-service or post-service 
injuries.  In view of the Veteran and witness's statements 
regarding an in-service motor vehicle accident, the medical 
and X-ray evidence of cervical and lumbosacral spine 
disabilities, and the VA's duty to assist, the Board finds 
that a VA medical examination that includes an opinion 
addressing the contended causal relationships for the claimed 
disorders, which is preceded by a review of all of the 
relevant medical evidence in the claims file and supported by 
a rationale, is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c) (4) (2008); see also McLendon v. 
Nicholson, 20 Vet. pp. 79, 81 (2006).





Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should review the record 
and take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  

2.  The AMC/RO should request the Veteran 
to identify the names, addresses, and 
approximate dates for all VA and non-VA 
health care providers who provided 
evaluation or treatment for his claimed 
cervical spine and lumbosacral spine 
disorders.  After securing the necessary 
releases, the AMC/RO should attempt to 
obtain copies of pertinent treatment 
records identified by the Veteran.

3.  The Veteran must be scheduled for a VA 
examination for the purpose of determining 
the diagnosis, likely time of onset, and 
etiology of any chronic lumbosacral or 
cervical spine disorders.

Following a review of the relevant medical 
evidence, to include the September 2003 
pre-service motor vehicle accident, the 
December 2003 in-service motor vehicle 
accident, the February 2005 work-related 
post-service accident, and the X-ray 
reports submitted on the CD-ROM disc in 
June 2009, a physical examination and any 
tests that are deemed necessary, the 
examiner is asked to address the following 
questions:

(a)	Is it at least as likely as not 
(50 percent or greater degree of 
probability) that any current 
diagnosed lumbosacral spine 
disability is due, at least in part, 
to injuries sustained in a December 
2003 in-service motor vehicle 
accident?
(b)	Is it at least as likely as not 
(50 percent or greater probability) 
that any diagnosed cervical spine 
disorder is due, at least in part, to 
injuries sustained in a December 2003 
in-service motor vehicle accident?
(c)	If it is determined that the 
Veteran's cervical spine and 
lumbosacral spine disabilities pre-
existed the Veteran's period of 
active duty in December 2003, was 
such disability aggravated beyond its 
natural progression during this 
latter period of service?

The examiner is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The clinician is further advised that 
aggravation is defined for legal purposes 
as a worsening of the underlying condition 
beyond its natural progression versus a 
temporary flare-up of symptoms.

A rationale should be provided for any 
opinion or conclusion expressed.  If the 
examiner is unable to provide the 
requested opinions without resorting to 
speculation, it should be so stated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




